Title: To James Madison from John Landers, 4 January 1812 (Abstract)
From: Landers, John
To: Madison, James


4 January 1812, Westminster, Frederick County, Maryland. The petitioner and his wife have ten children, “all minors from the ages of three to Seventeen mostly Females.” They were persuaded by his wife’s friends to leave Scotland and come to America, for which purpose he “converted his all into Cash,” though he also had to accept aid from a friend to pay the balance of their passage. Paid nearly £200 to sail from “Greenock N Britain” to New York on the ship Fanny “on the 12th July last.” On 19 Aug. “the Ship was capturd. by the Revenue Cutter of New London” and carried into that port, causing the petitioner “a few days delay and an additional expence of Forty Dollars” to get to New York. Traveled by land to Maryland, where his wife’s connections reside in Frederick County, but placed his baggage on a vessel to Baltimore. This vessel, The Citizen, was captured off the “Capes of Virginy” by the British frigate Belvedere. Has lost his family’s bedding and clothing, “which … eight or ten Hundred Dollars would not replace.” He and his family are now “in a strange Country divested of their all.” Requests advice from JM on “such measures as he shall think most proper for the recovery of the Articles formerly mentiond or the Value of them if he thinks such could be effected.” “And what is more lamentable on your Petr.s arrival at his Wifes Connections found their Circumstances so limited that they can render little or no Aid farther than the Family dispersd. amongst them.”
Adds “that he never was brought up with hard labour” and “was mostly as a Clerk.” Begs JM to “use his Interest in appointing him in that Way either in Town or Country however subordinate at first so as his Abilities and Conduct may have a tendency to bring about a future promotion.” States in a postscript that JM may regard his petition as “altogether an imposition” but that he can “give many proofs of it particularly by Mr. Alexr. Henderson Junior Dumfries Virginy who came Passenger from Britain in same Ship with your Petr who also lost his Baggage by the Capture of the Citizen.”
